[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTIONS TO STRIKE
Ruling as to #105 (motion to strike amended complaint):
Motion to strike granted as to count five. There is no allegation that the plaintiff relied on an allegedly fraudulent representation to her detriment. The allegation that she defended herself against tax liability is not the result of her reliance on allegedly false statements. SeeBarbara Weisman, Trustee v. Kaspar, 233 Conn. 531, 539 (1995).
Motion to strike denied as to count six. Although the arguments on this issue were cast in terms of fraud, I find that the allegations could support the finding of a breach of fiduciary duty owed by a majority shareholder to a minority shareholder. See Governor's Grove Condominiumv. Hill Development, 36 Conn. Sup. 144, 155 (1980) (Borden, J.)
Ruling as to #107 (motion to strike counterclaims): Denied. Depending on the evidence, relief could be granted as to counts two, three, four and five. As to count eight, culpability greater than negligence is required, and it is so pleaded.
___________________, J. Beach CT Page 13170